In the 12 June 1995 Order by Deputy Commissioner Alston, defendants' Motion to Stay Discovery was denied. Defendants renewed their Motion to Chairman J. Howard Bunn, Jr., who on 3 August 1995 filed an Order Allowing Defendants' Motion and Stayed Discovery pending appeal to the Full Commission. No appeal from Chairman Bunn's Order was filed and that issue is not at this time before the Full Commission, except for the fact that once this Order is filed, discovery is no longer stayed and may proceed.
* * * * * * * * * * *
The Full Commission has reviewed the prior order based upon the record of the proceedings before Deputy Commissioner Bernard D. Alston and the briefs and oral arguments before the Full Commission. Defendants' have not shown good ground to reverse the Order by Deputy Commissioner Bernard D. Alston.
The Full Commission finds that good cause has not been shown by defendants to support their motions. The claims filed by the plaintiffs in this matter do state recognized claims against defendants upon which relief can be granted. Therefore, the Full Commission AFFIRMS and ADOPTS the denial by Deputy Commissioner Alston of defendants' motions pursuant to Rule 12(b)(6).
Since plaintiffs have stated claims against defendants upon which relief can be granted, the Industrial Commission, pursuant to the North Carolina Tort Claims Act, has jurisdiction over the subject matter of these claims and personal jurisdiction over defendants. N.C. Gen. Stat. § 143-291 et. seq. Therefore, the Full Commission AFFIRMS and ADOPTS the denial by Deputy Commissioner Alston of defendants' motions pursuant to Rule 12(b)(1) and Rule 12(b)(2).
* * * * * * * * * * * *
On 29 November 1995 the Industrial Commission received a Notice of Appeal from the North Carolina Department of Labor in I.C. No. TA-13542, JasonLamont Hunt, by and through his Guardian Ad Litem, David H.Hasty v. North Carolina Department of Labor. Defendants in TA-13542 appeal from an Order by Deputy Commissioner John A. Hedrick, filed 22 November 1995, in which their Motion To Dismiss plaintiff's claim for lack of personal and subject matter jurisdiction and for failing to state a claim upon which relief can be granted was denied.
The issues, facts and relevant law controlling the case in TA-13542 are substantially similar if not identical to those in TA-12975 through TA-13076 and TA-13507 through TA-13509 and TA-13521. Further, the Full Commission has already heard oral arguments in the previously consolidated cases. Therefore, pursuant to Industrial Commission Rule 701(8), the Full Commission shall decide the appeal in TA-13542 based solely on the record.
Having reviewed the record, the Full Commission AFFIRMS and ADOPTS the ORDER denying defendants' Motion to Dismiss, filed by Deputy Commissioner Hedrick on 22 November 1995.
Additionally, the Full Commission ORDERS that I.C. No. TA-13542 is hereby CONSOLIDATED with the previously joined cases in Multiple Claimants v. North Carolina Department of Labor
(TA-12975 through TA-13076 and TA-13507 through TA-13509 and TA-13521) for future actions before the Industrial Commission.
Defendants shall pay the costs due this Commission.
                                  S/ _______________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ _______________________ COY M. VANCE COMMISSIONER